UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 21, 2009. PRINCIPAL CAPITAL GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 000-50389 98-0389183 (State or Other Jurisdiction (Commission File (I.R.S. Employer of Incorporation) Number) Identification Number) Suite 100-9375 E. Shea Blvd. Scottsdale, AZ, 85260 (Address of principal executive offices) Telephone: 480-214-9588 (Registrant's telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17
